DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species III, claims 1, 3-9 and 11-20, in the reply filed on February 8, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2 and 10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 8, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 26, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "width of the cathode contact is substantially the same as a width of at least one of the plurality of  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3-9 and 11-20 are objected to because of the following informalities: A comma should be inserted after "structure" (claims 1, 8 and 14, line 1). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5, 8, 9, 11-13 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no adequate description in the elected embodiment of Fig. 12 for the claim limitation of "the width of the cathode contact is substantially the same as a width of at least one of the plurality of anode contacts", as recited in claim 4; "a length of the cathode contact is substantially the same as a length of at least one of the plurality of anode contacts", as recited in claim 5; "the cathode contact is arranged symmetrically with respect to a centerline of the fuse link", as recited in claim 8; and "a length of the first rectangular-shaped top surface of the second portion … is substantially equal to a length of the second rectangular-shaped top surface of the cathode", as recited in claim 20.
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There appears to be no support in the specification for the claim limitation of "the cathode contact includes titanium, tantalum, copper, tungsten, nitrogen, or combinations thereof", as recited in claim 17.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 4, 5, 16 and 20 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The claimed limitations of "a first longitudinal axis", and "a second longitudinal axis", as recited in claim 14, line 10, is unclear as to whether said limitations are the 
The claimed limitations of "a length of the cathode", as recited in claim 14, line 13, is unclear as to whether said limitation is the same as or different from "a length …", as recited in claim 14, line 5.
The claimed limitations of "a length of the second rectangular-shaped top surface of the cathode", as recited in claim 20, is unclear as to whether said limitation is the same as or different from "a length of the second rectangular-shaped top surface" and/or "a length of the cathode", as recited in claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-9 and 11-13, as best understood, is/are rejected under 35 U.S.C. 102(a) as being anticipated by Lin et al. (2010/01333649).
As for claim 1, Liu et al. show in Fig. 8 and related text a fuse structure 30 comprising: 
an anode 38; 
a cathode 34; 

wherein the cathode includes a central region (arbitrarily chosen) defined by a first longitudinal axis and a second longitudinal axis extending respectively from the first edge and the second edge of the fuse link, the first longitudinal axis and the second longitudinal axis extending a length of the cathode; 
a plurality of anode contacts 38 coupled to the anode; and 
a cathode contact 40 coupled to the cathode, wherein the cathode contact is disposed within the central region, and further wherein the cathode contact has a width that extends beyond the first longitudinal axis and the second longitudinal axis. 

As for claim 3, the cathode contact is adjacent to a boundary between the fuse link and the cathode.

As for claim 4, Liu et al. show the width of the cathode contact is substantially the same as a width of at least one of the plurality of anode contacts (Fig. 6).

As for claim 5, Liu et al. show a length of the cathode contact is substantially the same as a length of at least one of the plurality of anode contacts (Fig. 6). 

As for claim 6, Liu et al. show the cathode contact has a cross-sectional area (arbitrarily chosen) that is larger than a cross-sectional area (arbitrarily chosen) of at least one of the plurality of anode contacts.



As for claim 8, Liu et al. show in Fig. 6 and related text a fuse structure comprising: 
an anode 32; 
a cathode 34; 
a fuse link 36 extending between the anode and the cathode, wherein the cathode includes a central region (arbitrarily chosen) having a width defined by a first longitudinal axis and a second longitudinal axis extending respectively from a first edge and a second edge of the fuse link; 
a plurality of anode contacts 38 coupled to the anode; and 
a cathode contact 40 coupled to the cathode, wherein the cathode contact spans the width of the central region, and further wherein the cathode contact is arranged symmetrically with respect to a centerline of the fuse link.

As for claim 9, Liu et al. show no other cathode contacts are coupled to the cathode (Fig. 6). 

As for claim 11, Liu et al. show the cathode contact is adjacent to a boundary between the fuse link and the cathode (Fig. 6).

As for claim 12, Liu et al. show the cathode contact extends beyond the boundary between the fuse link and the cathode (Fig. 6). 

. 

Claim(s) 8, 11, 12 and 14-20, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsutsui (2005/0285224).
As for claim 8, Tsutsui shows in Fig. 4A-4B and related text a fuse structure 4 comprising: 
an anode 4b; 
a cathode 4c; 
a fuse link 4a extending between the anode and the cathode, wherein the cathode includes a central region (arbitrarily chosen) having a width defined by a first longitudinal axis and a second longitudinal axis extending respectively from a first edge and a second edge of the fuse link; 
a plurality of anode contacts 7a coupled to the anode; and 
a cathode contact 7b (first column from left or 3rd column from left and 3rd row from top) coupled to the cathode, wherein the cathode contact spans the width of the central region, and further wherein the cathode contact is arranged symmetrically with respect to a centerline of the fuse link.

As for claim 11, Tsutsui shows the cathode contact is adjacent to a boundary between the fuse link and the cathode (Fig. 4A).



As for claim 14, Tsutsui shows in Figs. 5A-5B and related text a fuse structure 4 comprising: 
an anode 4b that includes a first portion having a funnel-shaped top surface and a second portion having a first rectangular-shaped top surface; 
(a portion of) a cathode 4c having: 
     a second rectangular-shaped top surface, wherein a length W2 of the second rectangular-shaped top surface is along a first axis (parallel to W1) and a width of the second rectangular-shaped top surface is along a second axis (perpendicular to W1) that is substantially perpendicular to the first axis, and 
     a central region (arbitrarily chosen) within the second rectangular-shaped top surface, wherein the central region is defined by a first longitudinal axis and a second longitudinal axis extending respectively from a first edge and a second edge of a fuse link that extends between the first portion of the anode and the cathode, wherein the first longitudinal axis and the second longitudinal axis extend a length of the cathode; 
an array of anode contacts 7a coupled to the anode, wherein the array of anode contacts is disposed over the second portion of the anode; and 
a cathode contact 7b (3rd from top) coupled to the cathode and overlapping a portion of the central region, the cathode contact having: 
     a third rectangular-shaped top surface, wherein a length of the third rectangular-shaped top surface is along the first axis and a width of the third rectangular-shaped top surface is along the second axis.

As for claim 15, Tsutsui shows each anode contact in the array of anode contacts has a square-shaped top surface (Fig. 5A).

As for claim 16, Tsutsui shows the second axis is substantially parallel with a direction of current flow through the fuse link (Fig. 5A). 

As for claim 17, Tsutsui shows the cathode contact includes titanium, tantalum, copper, tungsten, nitrogen, or combinations thereof ([0082], lines 3-6).

As for claim 18, Tsutsui shows the anode, the cathode, and the fuse link include copper ([0082], lines 1-3).

As for claim 19, Tsutsui shows the anode, the cathode, and the fuse link include polysilicon ([0082], lines 1-2).

As for claim 20, Tsutsui shows a length W2 of the first rectangular-shaped top surface of the second portion of the anode is along the first axis and is substantially equal to a length W2 of the second rectangular-shaped top surface of the cathode (Fig. 5A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811